902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul E. GULLET, Petitioner--Appellant,v.Robert SINGLETON;  Fred E. Jordan, Jr.;  Attorney General ofthe State of Maryland, Respondents-Appellees.
No. 89-6815.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 22, 1989.Decided April 24, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (C/A No. 89-2095-H)
Paul E. Gullet, appellant pro se.
D.Md.
AFFIRMED AS MODIFIED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Paul Gullet was serving a sentence in the Maryland Department of Corrections when he filed a 28 U.S.C. Sec. 2254 petition claiming that he was entitled to immediate release from confinement under Preiser v. Rodriguez, 411 U.S. 475 (1973), based on extreme conditions of confinement.  Thus, Gullet only challenged his sentence, not his conviction.  The district court denied relief and Gullet sought appellate review.  In the interim, Gullet was mandatorily discharged from custody.  Because Gullet has obtained the relief he sought, his habeas petition is moot.   See Lane v. Williams, 455 U.S. 624 (1982).


2
Accordingly, we deny a certificate of probable cause and modify the judgment of the district court to reflect that the case is dismissed as moot, and affirm as modified.  See 28 U.S.C. Sec. 2106.  We dispense with oral argument because the facts and legal contentions are adequately presented and oral argument would not aid the decisional process.


3
AFFIRMED AS MODIFIED.